United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Austin, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ron Watson, for the appellant
Office of Solicitor, for the Director

Docket No. 07-230
Issued: July 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 3, 2006 appellant filed a timely appeal of the May 12, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs. The latest merit decision in the case
is dated August 24, 2005. Because appellant filed her appeal more than a year after the
August 24, 2005 decision, the Board cannot exercise jurisdiction over the merits of the claim.1
Therefore, the only decision properly before the Board is the Office’s May 12, 2006 decision
denying reconsideration.
ISSUE
The issue is whether the Office properly denied further merit review of appellant’s claim
pursuant to 5 U.S.C. § 8128(a).

1

See 20 C.F.R. §§ 501.2(c), 501.3(d) (2006).

FACTUAL HISTORY
On September 7, 2004 appellant, then a 49-year-old clerk, filed an occupational disease
claim for carpal tunnel syndrome. She identified February 9, 2004 as the date she first became
aware of her condition. But it was not until August 9, 2004 that appellant reportedly was first
aware that the condition was employment related. She indicated that she had carried mail for
nine years and had also done an extreme amount of data input for eight years. Appellant
explained that she started having trouble holding the telephone, driving the car and typing letters
due to numbness and pain. She also stated that she had undergone an electromyography, which
was positive for carpal tunnel syndrome. The employing establishment reported that appellant
last worked on June 9, 2003.
After further development of the record, the Office denied the claim in a decision dated
August 24, 2005. The reason for the denial was that appellant had not filed her claim in a timely
manner. The Office found that appellant should have been aware of the relationship between her
condition and her employment by 1994, when her employment-related activities ceased.
On April 28, 2006 appellant submitted the “appeal request form” that accompanied the
August 24, 2005 decision. She placed a checkmark in the designated area for requesting
reconsideration before the Office. Appellant did not submit additional evidence or otherwise
explain the basis for her request for reconsideration.
By decision dated May 12, 2006, the Office denied reconsideration.
LEGAL PRECEDENT
Under section 8128(a) of the Federal Employees’ Compensation Act, the Office has the
discretion to reopen a case for review on the merits.2 Section 10.606(b)(2) of Title 20 of the
Code of Federal Regulations provides that the application for reconsideration, including all
supporting documents, must set forth arguments and contain evidence that either: (i) shows that
the Office erroneously applied or interpreted a specific point of law; (ii) advances a relevant
legal argument not previously considered by the Office; or (iii) constitutes relevant and pertinent
new evidence not previously considered by the Office.3 Section 10.608(b) provides that, when
an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(2), the Office will deny the application for reconsideration
without reopening the case for a review on the merits.4
ANALYSIS
Appellant’s April 28, 2006 request for reconsideration neither alleged nor demonstrated
that the Office erroneously applied or interpreted a specific point of law. Additionally, she did
2

5 U.S.C. § 8128(a) (2000).

3

20 C.F.R. § 10.606(b)(2).

4

20 C.F.R. § 10.608(b).

2

not advance a relevant legal argument not previously considered by the Office. Consequently,
appellant is not entitled to a review of the merits of her claim based on the first and second
above-noted requirements under section 10.606(b)(2).5 She also failed to satisfy the third
requirement under section 10.606(b)(2). Appellant did not submit any relevant and pertinent
new evidence with her April 28, 2006 request for reconsideration and, therefore, she is not
entitled to a review of the merits of her claim based on the third requirement under section
10.606(b)(2).6 Because she was not entitled to a review of the merits of her claim pursuant to
any of the three requirements under section 10.606(b)(2), the Office properly denied the
April 28, 2006 request for reconsideration.
CONCLUSION
The Office properly denied appellant’s request for a review of the merits of her claim.
ORDER
IT IS HEREBY ORDERED THAT the May 12, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

20 C.F.R. § 10.606(b)(2)(i) and (ii).

6

20 C.F.R. § 10.606(b)(2)(iii).

3

